DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mamoru (JP 2019-62102 A).

Regarding claim 1, Mamoru discloses an enclosure (Fig. 1 element 1) for a power supply circuit board, the enclosure comprising: 
a plurality of sheet metal members (Fig. 1 elements 10 and 20) combined to accommodate a power supply circuit board (Fig. 2 element 100 as discussed in Paragraph [0017]), the plurality of sheet metal members including a first sheet metal member (Fig. 1 element 10), the first sheet metal member including: 
a main plate (Fig. 2 element 11) having a flat plate shape (as shown in Fig. 2); and 
an inner extension (Fig. 4 element 15) connected to the main plate through a bent portion (Fig. 4 element 18) located at an end of the main plate (as shown in Fig. 4), 
the inner extension including a circuit board support (Fig. 4 element 15b) for supporting the power supply circuit board (as discussed in Paragraph [0020]), the circuit board support facing the main plate and being separated from the main plate in a direction perpendicular to the main plate (as shown in Figs. 2 and 3), 
the circuit board support being located within an inner space (Fig. 3 element S) surrounded by the plurality of sheet metal members (as shown in Figs. 1-3).

Regarding claim 2, Mamoru discloses the enclosure as set forth in claim 1 above and further  wherein the circuit board support has a screw hole (Fig. 4 element 15c) for fixing the power supply circuit board with a screw (as discussed in Paragraphs [0020]-[0021]); and 


Regarding claim 3, Mamoru discloses the enclosure as set forth in claim 1 above and further wherein the plurality of sheet metal members further includes a second sheet metal member (Fig. 1 element 20), the second sheet metal member including: 
a facing plate (Fig. 2 element 21) located in parallel with the main plate (as shown in Fig. 1); 
a top plate (Fig. 2 element 22b) connected to the facing plate (as shown in Fig. 20); and 
two side plates (Fig. 1 elements 23 and 24) each connected to the facing plate and the top plate (as shown in Fig. 2); and 
wherein the first sheet metal member further includes a bottom plate (Fig. 2 element 12) connected to the main plate through another bent portion located at another end of the main plate (as shown in Fig. 2), the inner space being formed by combining the first sheet metal member and the second sheet metal member (as shown in Figs. 1-3 and discussed in Paragraph [0018]).

Regarding claim 4, Mamoru discloses the enclosure as set forth in claim 3 above and further wherein the bottom plate includes a pressing portion (Fig. 4 element 

Regarding claim 5, Mamoru discloses the enclosure as set forth in claim 1 above and further wherein the inner extension includes a plurality of inner extensions (Fig. 4 elements 14, 15, and 16) formed at ends of the main plate and being separated from each other (as shown in Fig. 4).

Regarding claim 6, Mamoru discloses the enclosure as set forth in claim 1 above and further wherein the first sheet metal member (Fig. 2 element 30) and another sheet metal member are fixed to each other with a screw (as discussed in Paragraphs [0021]-[0022] whereby the another sheet metal member is locked in place by the substrate screwed in with a screw).

Regarding claim 7, Mamoru discloses the enclosure as set forth in claim 1 above and further wherein the inner extension includes: 
a first extension portion (Fig. 4 element 15a) bent toward the inner space at a right angle relative to the main plate (as shown in Fig. 4); and 
a second extension portion (Fig. 4 element 15b) bent at a right angle relative to the first extension portion so as to face the main plate (as shown in Fig. 4), the second extension portion serving as the circuit board support (as discussed in Paragraph [0020]).

Regarding claim 8, Mamoru discloses the enclosure as set forth in claim 7 above and further  wherein the inner extension further includes: a reinforcement piece (Fig. 4 element 15d) bent at a right angle relative to the second extension portion so as to protrude toward the main plate (as shown in Fig. 4), the reinforcement piece being for reinforcing the second extension portion (as shown in Fig. 4).

Regarding claim 10, Mamoru discloses the enclosure as set forth in claim 1 above and further wherein the main plate has a rectangular shape (as shown in Fig. 4); and wherein the inner extension is arranged at three corners of the rectangular shape of the main plate (as shown in Fig. 4).

Regarding claim 11, Mamoru disclose the enclosure as set forth in claim 1 above and further wherein the circuit board support has a screw hole (Fig. 4 element 15c) for fixing the power supply circuit board with a screw (as discussed in Paragraph [0020]); and 
wherein the screw hole protrudes toward the inner space from the circuit board support such that a position of an internal thread of the screw hole is farther away from the main plate (as shown in Fig. 4).


Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamoru (JP 2019-62102 A).

Regarding claim 9, Mamoru discloses the enclosure as set forth in claim 7 above and further wherein the first extension portion has a size for separating the main plate and the power supply circuit board by a particular distance in a state where the power supply circuit board is fixed to the circuit board support (as shown in Fig. 3 and discussed in Paragraph [0020])
Mamoru does not expressly disclose the particular distance being a shortest separation distance capable of preventing growth of a whisker that causes a short circuit between the power supply circuit board and the main plate, however it would have been obvious to one of ordinary skill in the art before the effective filing date to design the particular distance to be the shortest possible distance capable of preventing whisker growth in order to minimize the size of the enclosure while also mitigating potential failure modes through short circuits as is commonly desired in the art, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamoru (JP 2019-62102 A) further in view of Guo et al. (US 2007/0070606 A1).

Regarding claim 12, Mamoru discloses a power supply unit (Fig. 1) comprising: 
an enclosure (Fig. 1 element 1) for a power supply circuit board (Fig. 2 element 100); 
the enclosure comprising a first sheet metal member (Fig. 1 element 10) and a second sheet metal member (Fig. 1 element 20) combined to form an inner space (Fig. 1 element S) accommodating a power supply circuit board (as discussed in Paragraph [0017]), the first sheet metal member including: 
a main plate  (Fig. 2 element 11) having a flat plate shape (as shown in Fig. 2); 
an inner extension (Fig. 4 element 15) connected to the main plate through a bent portion (Fig. 4 element 18) located at an end of the main plate (as shown in Fig. 4), the inner extension including a circuit board support (Fig. 4 element 15b) for supporting the power supply circuit board (as discussed in Paragraph [0020]), the circuit board support facing the main plate and being separated from the main plate in a direction perpendicular to the main plate (as shown in Figs. 2-3), the circuit board support being located within the inner space formed by the first sheet metal member and the second sheet metal member (as shown in Figs. 1-3); and 
a bottom plate (Fig. 2 element 12) connected to the main plate through another bent portion located at another end of the main plate (as shown in Fig. 2), 
the second sheet metal member including: 
(Fig. 2 element 21) located in parallel with the main plate (as shown in Fig. 1); 
a top plate (Fig. 2 element 22b) connected to the facing plate (as shown in Fig. 20); and 
two side plates (Fig. 1 elements 23 and 24) each connected to the facing plate and the top plate (as shown in Fig. 2).
Mamoru does not expressly disclose a support tray, the support tray supporting the enclosure in a state where the support tray is in contact with the bottom plate, the support tray including a pressing portion configured to press at least one of the two side plates from an outer side toward an inner side.
Guo teaches a support tray (Fig. 2 element 212), the support tray supporting an enclosure in a state where the support tray is in contact with a bottom plate of the enclosure (as shown in Fig. 4(a)), the support tray including a pressing portion configured to press at least one of two side plates of the enclosure from an outer side toward an inner side (wherein the vertical side portions of element 212 are interpreted as the pressing portion of the support tray and press the sides of enclosure element 22 as shown in Fig. 4(b)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a support tray such as that taught by Guo in the power supply unit of Mamoru in order to dissipate heat efficiently from the enclosure through the support tray.

Regarding claim 13, Mamoru in view of Guo discloses the power supply unit as set forth in claim 12 above.
Mamoru does not expressly disclose wherein the support tray includes two pressing portions arranged to sandwich the enclosure placed at a particular position on the support tray; wherein each of the two pressing portions has an upper surface that is inclined downward from the outer side toward the inner side; and wherein the two pressing portions are configured to press the two side plates of the enclosure placed at the particular position from the outer side toward the inner side.
Guo teaches wherein the support tray includes two pressing portions (as shown in Fig. 3(a) wherein the vertical portions of element 212 are interpreted as the pressing portions) arranged to sandwich the enclosure placed at a particular position on the support tray (as shown in Fig. 4(a)); wherein each of the two pressing portions has an upper surface that is inclined downward from the outer side toward the inner side (as shown in Fig. 3(a) wherein the vertical portions of element 212 are inclined from the top surface down from the outer side toward the inner side); and wherein the two pressing portions are configured to press the two side plates of the enclosure placed at the particular position from the outer side toward the inner side (as shown in Fig. 4(a)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to wherein the support tray includes two pressing portions arranged to sandwich the enclosure placed at a particular position on the support tray; wherein each of the two pressing portions has an upper surface that is inclined downward from the outer side toward the inner side; and wherein the two pressing portions are configured to press the two side plates of the enclosure placed at the particular position from the .


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841